Citation Nr: 0322720	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
denied service connection for a right ankle disability.  The 
veteran provided testimony in support of his claim at a Board 
videoconference hearing in February 2003.  


FINDINGS OF FACT

The veteran's right ankle disability began as a result of an 
injury during service.  


CONCLUSION OF LAW

A right ankle disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1967 to April 1971.  His service medical records indicate 
that he was seen in August 1969 for a problem with his right 
ankle for three days.  An August 1969 consultation report 
noted, as to the reason for the request, that the veteran 
gave a history of twisting his ankle two days earlier and 
that one day earlier, he had developed deep tenderness in his 
right calf.  It was noted that an X-ray of the lateral view 
showed a possible fracture of the tibia.  The consultation 
report noted that there was no fracture and that the veteran 
was given an ace wrap.  An August 1969 radiological report, 
as to the veteran's right ankle, indicated that there were no 
significant visualized abnormalities.  The March 1971 
objective separation examination report included notations 
that the veteran's feet and lower extremities were normal.  

Private treatment records from G. W. Bryan, D.P.M., dated 
from July 2000 to July 2001, show that the veteran was 
treated for a right ankle disability.  A July 2000 entry 
noted that he was seen complaining of painful feet with a 
duration of approximately six months.  The veteran described 
the pain as being sharp and shooting as well as throbbing.  
It was noted that the pain resembled post static dyskinesia 
and that the veteran had an old injury to the right ankle.  
The assessment was degenerative arthritis of the right ankle.  
An August 2000 entry related an assessment of severe 
degenerative traumatic arthritis of the right ankle joint 
area.  A September 2000 entry noted that the veteran had no 
complaints and that an X-ray showed adequate bone resection.  
The assessment was normal post-operative healing.  A March 
2001 entry related an assessment of possible osteochondritis 
desiccans of the right ankle and an April 2001 entry noted an 
assessment of stenosing peroneal tenosynovitis of the right 
ankle with traumatic degenerative arthritis.  Treatment 
entries in May 2001 referred to assessments of normal 
postoperative healing.  Treatment entries in June 2001 and 
July 2001 related assessments of a stress fracture of the 
right tibia.  

A January 2002 statement from C. R. Springmeyer, M.D., 
reported that the veteran recently underwent an ankle fusion 
in September 2001.  Dr. Springmeyer stated that such was 
related to an old injury where the veteran developed 
traumatic arthritis.  Dr. Springmeyer indicated that the 
veteran's arthritis had progressed to the point that it was 
severely painful to walk, and he underwent the ankle fusion.  

At the February 2003 Board videoconference hearing, the 
veteran testified that during service in August 1969, he slid 
down some stairs in the barracks and badly twisted his ankle.  
He stated that a couple days later, his ankle became swollen 
and he went to the infirmary.  The veteran indicated that 
they put an ace bandage on his ankle and that he was given 
some pain pills.  He reported that after he was separated 
from service, he continued to have pain in the ankle with 
some swelling which he treated with over-the-counter 
medication.  The veteran noted that a few years ago when it 
was affecting his ability to walk, he went to a podiatrist 
who told him that his tibia was broken.  He stated that he 
was told by the podiatrist, Dr. Bryan, that he must have 
broken his ankle while in the service and that it grew back 
in a way that arthritis had formed and ate away at the 
cartilage.  The veteran indicated that he had not suffered 
any other injury to his ankle since he was in the service.  

In a February 2003 lay statement, the veteran's sister 
reported that he had serious problems for years because of an 
ankle injury.  She stated that in 1970, she noticed that the 
veteran was limping and that he told her that he injured 
himself in the Air Force.  She indicated that throughout the 
years, she had witnessed the veteran limping and grimacing on 
numerous occasions.  The veteran's sister stated that she 
sincerely believed that his original injury was not diagnosed 
and treated properly and that, therefore, he had suffered the 
pain, suffering, and limping that she had noticed for over 
thirty years.  

In a February 2003 statement, Dr. Bryan reported that the 
veteran was seen in his office in July 2000 complaining of a 
painful right ankle.  Dr. Bryan stated that the veteran had a 
previous severe injury to the right ankle with severe 
traumatic degenerative arthritis resulting.  It was noted 
that the veteran received no surgical care to the site at the 
time of the previous fracture.  Dr. Bryan indicated that X-
rays revealed severe degenerative changes to the joint with 
narrowing of the ankle joint as well as and an old fracture 
to the medial and lateral malleolus with anterior bony 
arthritic protuberance.  It was reported that the veteran was 
treated conservatively with temporary relief and that an 
anterior arthroplasty was later performed.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for a right ankle disability.  Identified relevant 
medical records have been obtained.  Under the circumstances 
of this case, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show that he was 
treated for a right ankle injury in August 1969.  An August 
1969 consultation report noted, as to the reason for the 
request, that the veteran gave a history of twisting his 
ankle two days earlier and that he had developed deep 
tenderness in his right calf.  It was noted that an X-ray of 
the lateral view showed a possible fracture of the tibia.  
The actual consultation report noted that there was no 
fracture and that the veteran was given an ace wrap.  

The Board notes that the first post-service clinical evidence 
of any right ankle problems was in July 2000, many years 
after service.  However, at that time, it was noted that the 
veteran had an old injury to the right ankle and the 
assessment was degenerative arthritis of the right ankle.  
Subsequent treatment entries refer to continued treatment 
with various assessments including traumatic degenerative 
arthritis, and stress fracture of the right tibia.  The Board 
observes that a January 2002 statement from Dr. Springmeyer 
reported that the veteran recently underwent an ankle fusion 
in September 2001 and that such was related to an old injury 
where the veteran developed traumatic arthritis.  In a 
February 2003 statement, Dr. Bryan reported that the veteran 
had a previous severe injury to the right ankle with severe 
traumatic degenerative arthritis resulting.  He noted that X-
rays revealed an old fracture to the medial and lateral 
malleolus.  

The Board observes that service medical records show 
treatment for a right ankle injury, and there is conflicting 
evidence as to whether a fracture was present at the time and 
there is a reference to a possible fracture of the tibia.  
The statements from Dr. Springmeyer and Dr. Bryan indicate 
that the veteran's present right ankle disability was related 
to an old injury.  The veteran has also testified to 
continuity of symptomatology and has submitted a statement 
from his sister in support of his claim.  In view of these 
factors, the Board finds that there is sufficient proof of 
continuity of symptomatology to the veteran's current right 
ankle disability to the inservice injury.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet.App. 488 (1997).  The 
disability was incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A § 5107(b).  


ORDER

Service connection for a right ankle disability is granted.  



	                        
____________________________________________
	K. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

